CYCLONE POWER TECHNOLOGIES, INC. th Court Pompano Beach, Florida 33064 November 21, 2011 United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, DC 20549-3628 Attention:Amanda Ravitz, Assistant Director Re: Cyclone Power Technologies, Inc. (File No. 000-54449) (the “Company”) Dear Ms. Ravitz: Please accept this letter as the Company’s acknowledgement of the following facts in connection with its filings with the United States Securities and Exchange Commission: · the Company is responsible for the adequacy and accuracy of the disclosure in the filings; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, CYCLONE POWER TECHNOLOGIES, INC. By: /s/ Harry Schoell Name: Harry Schoell Title: Chairman and CEO
